Title: To George Washington from Bryan Fairfax, 4 April 1792
From: Fairfax, Bryan
To: Washington, George



Dear Sir
April the 4th 1792.

Your Favor of the 19th of March I received in due time, and have written to Mr Potts, to inform him, that no Money had been received—that there had been a great Remissness in the Prosecution of the Suit—that a few days before I had received Your Letter I had been speaking to a Gentleman of the Law whom I engaged last Summer to join with the one who had been before employed in the Room of one who had entirely neglected it, and that since, I had spoke to him again and had enquired at the Clerk’s Office. And that all that had been done was the bringing a new Suit in the district Court vs the Executors of Dr Savage’s Security.
And after mentioning by way of Excuse for myself (for he

knew that You, Sir, could not attend to it) that when a Suit was commenced a man could further it only by employing a lawyer in it, and after speaking to him from time to time, upon finding nothing done, to employ a second, and afterwards a third, I owned that as Mr Savage’s heir at Law was in these parts a year or two If I had a Scire facias served upon him I was informed it would have been of Service but that it did not occur to me.
Indeed it gives me Concern that there should be such Remissness under my Management especially as I believe & know that You depend on me to do as much in it or more than I would for myself. I might have applied to the Clerk’s Office and have issued a Scire facias myself—But as I was acting for another, it would seem right that the Lawyer should issue such Process as was adviseable—& who could have thought that such continued acting under different hands would have followed—I might also have applied to them once in two or three months instead of doing it twice in a year. On applying at the Clerk’s Office the other day Mr Wagener told me Nothing had been done it in the Suit since it came from Richmond—And he could let me have no Process without a transcript of the Record where by it was remanded, this I know I brot up with me—but into whose hands I put it I don’t remember. However as Colo. Simms says he has brot a new Suit in the district Court it will render needless any further Process from this Court. One thing which hindered my more frequent Applications to the Lawyers was my not having money at Command at all times.
But, Sir, as I seem to be vindicating my Conduct and it might appear that I feared your Censure, and as you might thence from your wonted kindness be induced to write to me again, I beg that You will not give yourself that trouble, because I know that You know me, & I can rest secure in Your Friendship which I have always esteemed so much the more as I have been persuaded that no Person could deprive me of it, & that nothing but my own misconduct could effect it.
I observe that Mr Potts hints at the Money being advanced by the Trustees which is rather an unreasonable Expectation. And I cant say that I was pleased with Mrs Bomford’s Proposal in her last Letter wherein she offered to relinquish half of her demand to me if I would pay the remainder which was a little Reflection

on my Integrity as If I had it in my Power to pay it—Indeed the delay has been so unusual that it seems incredible, which I consider as an excuse for her.
Mrs Fairfax joins with me in our Respects to Mrs Washington—We had a Marriage last Week in our Family my Daughter being married to Mr Griffith the oldest Son of Dr Griffith. I remain with great Respect & Esteem Dr Sir Yr affect. humble Servt

Bryan Fairfax.

